DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021, has been entered.
 
Response to Amendment
The amendment filed October 25, 2021, has been entered. Claims 1, 3-4, 8-9, 12-16, 18-20, 23-27, 29-30 remain pending in this application.  During an interview on September 15, 2021, applicant provided a convincing argument describing how Fig. 4A and 4B provided support for the claim language “the stabilizing structure collapses more in the horizontal plane than in the z-direction.”  Applicant has also amended this language in the amendment filed October 23, 2021, on line 29, of claim 1, to read “the stabilizing structure collapses more in the x-direction than in the z-direction” enhancing the clarity of the claim limitation.  Applicant’s interview arguments and the above amendment have overcome each and every 112(a) and 112(b) rejection set forth in the Final Office Action mailed May 25, 2021.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-24 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated Dunn (WO 2014014871 A1).
Regarding claim 23, Dunn discloses an apparatus for treating a wound with negative pressure wound therapy (a negative pressure treatment system 100 described in paragraph [0064] and illustrated in Fig. 1), comprising: 
a stabilizing structure (Fig. 11B  illustrates a stabilizing structure 1100)   for insertion into a wound (as described in Example 2 paragraphs [0077-0078] and paragraphs [0092-0093])  comprising:
 a length corresponding to a y-direction and extending along a central longitudinal axis of the stabilizing structure between a first end and a second end of the stabilizing structure; 
a width corresponding to an x-direction, the width being transverse to the length and extending along a central transverse axis of the stabilizing structure between a first side and a second side of the stabilizing structure; and 
a height corresponding to a z-direction, the height being transverse to the length and the width and extending between a top surface and a bottom surface of the stabilizing structure; 
wherein the length and width are each greater than the height (Fig. 11B illustrates a stabilizing structure having a height, length, and width, where the length and width are each greater than the height); 
(Fig. 11B illustrates a stabilizing structure having cells with walls, top and bottom ends, and openings extending there through, where the cells are provided side-by-side in a horizontal plane parallel to the x-direction and the y-direction); 
wherein the plurality of cells are provided in a plurality of rows extending in the x-direction across the stabilizing structure (Fig. 11B, provided above illustrates wherein the plurality of cells are provided in a plurality of rows extending in the x-direction across the stabilizing structure.), 
wherein all cells in at least one row of the plurality of rows are aligned in the x-direction relative to each other, and wherein the at least one row is staggered relative to rows adjacent to the at least one row such that cells of the at least one row are misaligned in the y-direction relative to adjacent cells in adjacent rows (Fig. 12 illustrates wherein all cells in at least one row of the plurality of rows are aligned in the x-direction relative to each other, and wherein the at least one row is staggered relative to rows adjacent to the at least one row such that cells of the at least one row are misaligned in the y-direction relative to adjacent cells in adjacent rows 
    PNG
    media_image1.png
    609
    735
    media_image1.png
    Greyscale
);  
and 
wherein the stabilizing structure is configured such that upon application of negative pressure to the wound when the stabilizing structure is inserted into the wound, the stabilizing structure collapses more in the horizontal plane than in the z-direction (height), and remains substantially rigid in the z-direction (height), and-4-Application No.: 16/469554Filing Date:June 13, 2019 the stabilizing structure collapses both in the x-direction (width) and in the y-direction (length), collapsing more in the x-direction (width)  than in the y-direction (length) (paragraphs [0010], [0013, last sentence], [0016, last sentence], [0020, second sentence], [0021, near end], [0026, teaches “the wound closure device or stabilizing structure is placed into the wound such that the direction of collapse or compression of the wound closure device or stabilizing structure is parallel or substantially parallel with the surface of the skin.”], [0081], [0082], [0086], [0092]-[0093], [0097 teaches “Figures 11A-B illustrate an embodiment of a stabilizing structure 1100 configured to preferentially collapse in only one horizontal direction while remaining substantially rigid or uncollapsed when force is applied in a vertical direction …….The collapsible cross strips 1122 may be angled or indented so as to make them more likely to collapse in a direction parallel to their length (teaching collapsing more in the X direction (height) than the y direction (length)]).   

Regarding claim 24, dependent from claim 23, Dunn discloses wherein the plurality of cells are configured such that upon collapse, each cell shows zero or substantially no change in dimension in the y- direction (Paragraph [0097] states, “Figures 11A-B illustrate an embodiment of a stabilizing structure 1100 configured to preferentially collapse in only one horizontal direction while remaining substantially rigid or uncollapsed when force is applied in a vertical direction.”  Fig. 11B nodes will result in folding so that cells, upon collapse, will each show zero or substantially no change in dimension in the y-direction or length as illustrated in Fig. 20A-20B). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 4, 6, 8, 9, 12-16, 18-20, 25, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (WO 2014014871 A1) cited on applicant’s IDS.
Regarding claim 1,  Dunn discloses an apparatus for treating a wound with negative pressure wound therapy (a negative pressure treatment system 100 described in paragraph [0064] and illustrated in Fig. 1), comprising: 
a stabilizing structure (Fig. 11B  illustrates a stabilizing structure 1100)  for insertion into a wound (as described in Example 2 paragraphs [0077-0078] and paragraphs [0092-0093]) comprising: a length corresponding to a y-direction and extending along a central longitudinal axis of the stabilizing structure between a first end and a second end of the stabilizing structure; 

a height corresponding to a z-direction, the height being transverse to the length and the width and extending between a top surface and a bottom surface of the stabilizing structure; 
wherein the length (y-direction) and width (x-direction) are each greater than the height (z-direction) (Fig. 11B illustrates a stabilizing structure having a height, length, and width, where the length and width are greater than the height);
wherein the stabilizing structure comprises a plurality of cells defined by one or more walls, the cells being provided side-by-side in a horizontal plane parallel to the x- direction (width) and the y-direction (length), wherein each of the cells has a top end and a bottom end with an opening extending through the top and bottom ends in the z-direction (Fig. 11B illustrates a stabilizing structure having cells with walls, top and bottom ends, and openings extending there through, where the cells are provided side-by-side in a horizontal plane parallel to the x-direction and the y-direction); 
wherein at least one of the cells has a concave-hexagon shape comprising:
 two longitudinally-extending (y-direction) parallel walls each comprising a first length;
four side walls each comprising a second length, the second length being less than half of the first length (Fig. 11B provided below illustrates a stabilizing comprising at least one cell has a concave-hexagon shape comprising two longitudinally-extending parallel walls each comprising a first length and four side walls each comprising a second length, the second length being less than half of the first length.

    PNG
    media_image2.png
    614
    675
    media_image2.png
    Greyscale



Please see orientation defined by applicant in Fig. 6 provided below);
wherein the plurality of cells are provided in a plurality of rows extending widthwise across the stabilizing structure, wherein cells of adjacent rows are staggered relative to each other (Fig. 11B illustrates a stabilizing structure having a plurality of rows extending widthwise across the stabilizing structure, wherein cells of adjacent rows are staggered relative to each other); 
(As stated above, paragraphs [0010], [0013, last sentence], [0016, last sentence], [0020, second sentence], [0021, near end], [0026, teaches “the wound closure device or stabilizing structure is placed into the wound such that the direction of collapse or compression of the wound closure device or stabilizing structure is parallel or substantially parallel with the surface of the skin.”], [0081], [0082], [0086], [0092]-[0093], [0097 teaches “Figures 11A-B illustrate an embodiment of a stabilizing structure 1100 configured to preferentially collapse in only one horizontal direction while remaining substantially rigid or uncollapsed when force is applied in a vertical direction.  These paragraphs teach compression of the stabilizing structure occurs more in the x-direction [width] than the z-direction [height]).  
When comparing stabilizing structures of the present invention with those in the prior art a compass in needed to make sure the orientation of both structures are in the same direction.  Applicant defines orientation (or provides a compass) in Fig. 6 provided below.

    PNG
    media_image3.png
    857
    619
    media_image3.png
    Greyscale


Dunn implies, but is silent, regarding the claim limitation wherein at least one of the cells comprises two internal angles greater than 180 degrees (Fig. 11 B illustrates a stabilizing structure having concave-hexagon shape cells comprising two parallel sides with one, but not two internal angles greater than 180 degrees as claimed in the present invention,).
However, a cell of Fig. 11B of Dunn is provided below and compared to a cell of the present invention.

    PNG
    media_image4.png
    211
    199
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    257
    150
    media_image5.png
    Greyscale


Each cell has two longitudinally-extending parallel walls each comprising a first length and four sidewalls each comprising a second length, the second length being less than half the first length and each has one internal angle greater than 180.  The only difference between the two cells is the shape of the top two side walls (located in the square above).
Dunn teaches that the elements of the stabilizing structure may be modified to tailor the resilience and east of collapse of the stabilizing structure for optimal wound closure and healing.  As 
In addition, Dunn teaches in paragraph [0114] “Each of the cells 2102 is preferably formed with four walls 2104, each wall 2104 being joined to the next by a flexible joint 2106. The joints 2106 are preferably designed so as to be more flexible than the walls 2104, and promote collapse of the stabilizing structure 2100 in the direction of the plane. Of course, it will be understood that other configurations are possible, and in some embodiments each cell 2102 may be defined by less than or greater than four walls 2104, for example five walls or six walls, thus forming pentagonal or hexagonal cells. The cells 2102 may not necessarily be symmetric, and can form rectangular, diamond, rhomboidal, trapezoidal, parallelepiped, oblong, oval, and other such shapes in addition to the square-walled embodiment illustrated herein.”  Having a wound stabilizing structure made of cells that are hexagons having two concave ends for the purpose of tailoring the wound stabilizing structure to have the desired characteristics of resilience and collapse, such as wherein the length of the stabilizing structure in the y-direction does not increase as the stabilizing structure collapses is suggested by Dunn and illustrated in Fig. 20A.
KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Dunn is silent regarding the claim limitation wherein the length of the stabilizing structure in the y-direction does not increase as the stabilizing structure collapses.
in order that the length of the stabilizing structure in the y-direction does not increase as the stabilizing structure collapses as taught by Dunn for the purpose of  tailoring the stabilizing structure to the desired characteristics (e.g., resilience and ease of collapse) that allow optimal wound closure ). 
As observed by looking at the above concave hexagon cells (of the Dunn and the present invention) there are only a limited number of ways to modify the Dunn concave hexagon cell and having a reasonable expectation of success of optimizing collapse of the stabilizing structure as taught by Dunn in para [0094] and [0114].  It would have been obvious to try substituting the top sidewalls of the Dunn concave hexagon cells to be identical to the bottom sidewalls of the Dunn concave hexagon cells so that both ends of the Dunn concave hexagon cells have angles greater than 180 degrees and with a reasonable expectation of success that the cells would collapse under negative pressure as taught by Dunn resulting in a stabilizing structure wherein the length of the stabilizing structure in the y-direction does not increase as the stabilizing structure collapses.  MPEP 2141, Section III, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding claim 3, dependent from claim 1, Dunn implies, but is silent, regarding the claim limitation wherein all of the cells have a hexagon shape each comprising two parallel sides and two internal angles greater than 180 degree (as illustrated in Fig. 11B).  Dunn does teach concave-hexagon cells having one concave side as illustrated in Fig. 11B.  
Dunn teaches in paragraph [0094]:
“In some embodiments, stabilizing structures similar to those illustrated above in Figures 8A-E may be constructed as a single unit, for example by molding, rather than from multiple parts. As with the previously-described embodiments, the stabilizing structures are configured to form an array of one or more cells defined by one or more walls and forming a plane, with each cell having a top and bottom end with an opening extending through the top and bottom ends in a direction perpendicular to the plane. In some embodiments, the stabilizing structures may have cells that are square, diamond, oblong, oval, and/or parallelepiped, and non-limiting examples of the same are illustrated in Figures 11-20. 
Dunn teaches in paragraph [0114]:
“Each of the cells 2102 is preferably formed with four walls 2104, each wall 2104 being joined to the next by a flexible joint 2106. The joints 2106 are preferably designed so as to be more flexible than the walls 2104, and promote collapse of the stabilizing structure 2100 in the direction of the plane. Of course, it will be understood that other configurations are possible, and in some embodiments each cell 2102 may be defined by less than or greater than four walls 2104, for example five walls or six walls, thus forming pentagonal or hexagonal cells. The cells 2102 may not necessarily be symmetric, and can form rectangular, diamond, rhomboidal, trapezoidal, parallelepiped, oblong, oval, and other such shapes in addition to the square-walled embodiment illustrated herein.”  Having a wound stabilizing structure made of cells having two concave ends as taught by Dunn to modify embodiments to tailor the wound stabilizing structure to have the desired characteristics of resilience and collapse such as wherein the length of the stabilizing structure in the y-direction does not increase as the stabilizing structure collapses.
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the stabilizing structure illustrated in Fig. 11 B based on paragraphs [0094] and [0014] to include cells with each comprising two parallel sides and two internal angle greater than 180 degrees (creating a concave-hexagon cell with two concave walls) to tailor the stabilizing structure to have the desired characteristics (e.g., resilience and ease of collapse) for optimal wound closure and healing as taught by Dunn. 


  
Regarding claim 6, dependent from claim 1, Dunn discloses wherein all of the cells have the concave-hexagon shape (as illustrated in Fig. 11B).   

Regarding claim 8, dependent from claim 1, Dunn discloses in Fig. 11B (below) wherein at least one cell having the concave-hexagon shape is surrounded by and shares a wall with six cells also having the concave-hexagon shape. 
 
Regarding claim 9, dependent from claim 4, Dunn discloses wherein the sum of lengths of said two straight walls is equal to or greater than the sum of lengths of said four side walls (as illustrated in Fig. 11B, it is understood that the sum of lengths of the said two straight walls is equal to or greater than the sum of lengths of said four side walls).  

    PNG
    media_image6.png
    792
    828
    media_image6.png
    Greyscale

Regarding claim 12, dependent from claim 1, Dunn discloses wherein the stabilizing structure comprises at least one node where three or fewer walls meet (as illustrated in Fig. 11B and the term “node” 8104 defined in Fig. 3A of the present invention). 

Regarding claim 13, dependent from claim 1, Dunn discloses wherein at all nodes three or fewer walls meet (as illustrated in Fig. 11B).  

Regarding claim 14, dependent from claim 1, Dunn discloses wherein all of the cells of the stabilizing structure have the same shape (as illustrated in Fig. 11B).  


 
Regarding claim 16, dependent from Claim 1, Dunn discloses wherein cells are configured such that upon collapse, each cell shows zero or substantially no change in dimension in the y direction (Paragraph [0097] states, “Figures 11A-B illustrate an embodiment of a stabilizing structure 1100 configured to preferentially collapse in only one horizontal direction while remaining substantially rigid or uncollapsed when force is applied in a vertical direction.”  Fig. 11B nodes will result in folding so that cells, upon collapse, will each show zero or substantially no change in dimension in the y-direction or length).  

Regarding claim 18, dependent from claim 1, Dunn discloses wherein the stabilizing structure is configured to allow portions of the structure to separate from a remainder of the structure (paragraph [0070] states, “Two or more planar support structures 1702 may be joined together to form the stabilizing structure 1701, and each planar support structure 1702 is preferably separated from the other by spring elements 1711 and 1713, described in further detail below.  The number of planar support structures 1702 used in the stabilizing structure may be tailored in relation to the size of the wound”  The examiner is interpreted [0070] to mean spring elements (1711 and 1713) and support structures 1702 may be added or removed from a stabilizing structure to be tailored in relation to wound size. Alternatively, paragraph [0095] states, “Construction of a single unit stabilizing structure may be advantageous in terms of ease of use and cost.  For example, single unit stabilizing structures may be trimmed as necessary to fit into a wound site.”).  



Regarding claim 20, dependent from claim 1, Dunn discloses wherein the stabilizing structure further comprises a wound wall liner (Paragraph [0015] states, “Embodiments of the wound closure device disclosed herein may also comprise a porous material surrounding the entire stabilizing structure. The porous material may be foam. In some embodiments, porous materials may surround or be within each cell, quadrilateral space or other interior portions of the stabilizing structure. In some embodiments, the stabilizing structure may be insertable into a sock or enclosure formed of porous material such that the porous material covers at least a portion of an outer perimeter of the stabilizing structure. In some embodiments, separate porous material layers may be provided above, below, or on both upper and lower layers of the stabilizing structure.”).  

Regarding claim 25, dependent from claim 23, Dunn is silent regarding the claim limitation wherein at least one of the cells has a concave-hexagon shape comprising two parallel sides and two internal angles greater than 180 degrees. 
Dunn implies, but is silent, regarding the claim limitation wherein at least one of the cells comprises two internal angles greater than 180 degrees (Fig. 11 B illustrates a stabilizing structure having concave-hexagon shape cells comprising two parallel sides with one, but not two internal angles greater than 180 degrees as claimed in the present invention,).


    PNG
    media_image4.png
    211
    199
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    257
    150
    media_image5.png
    Greyscale


Each cell has two longitudinally-extending parallel walls each comprising a first length and four sidewalls each comprising a second length, the second length being less than half the first length and each has one internal angle greater than 180.  The only difference between the two cells is the shape of the top two side walls (located in the square above).
Dunn teaches that the elements of the stabilizing structure may be modified to tailor the resilience and east of collapse of the stabilizing structure for optimal wound closure and healing.  As stated in paragraph [0094] “In some embodiments, stabilizing structures similar to those illustrated above in Figures 8A-E may be constructed as a single unit, for example by molding, rather than from multiple parts. As with the previously-described embodiments, the stabilizing structures are configured to form an array of one or more cells defined by one or more walls and forming a plane, with each cell having a top and bottom end with an opening extending through the top and bottom ends in a direction perpendicular to the plane. In some embodiments, the stabilizing structures may have cells that are square, diamond, oblong, oval, and/or parallelepiped, and non-limiting examples of the same are 
In addition, Dunn teaches in paragraph [0114] “Each of the cells 2102 is preferably formed with four walls 2104, each wall 2104 being joined to the next by a flexible joint 2106. The joints 2106 are preferably designed so as to be more flexible than the walls 2104, and promote collapse of the stabilizing structure 2100 in the direction of the plane. Of course, it will be understood that other configurations are possible, and in some embodiments each cell 2102 may be defined by less than or greater than four walls 2104, for example five walls or six walls, thus forming pentagonal or hexagonal cells. The cells 2102 may not necessarily be symmetric, and can form rectangular, diamond, rhomboidal, trapezoidal, parallelepiped, oblong, oval, and other such shapes in addition to the square-walled embodiment illustrated herein.”  Having a wound stabilizing structure made of cells that are hexagons having two concave ends for the purpose of tailoring the wound stabilizing structure to have the desired characteristics of resilience and collapse, such as wherein the length of the stabilizing structure in the y-direction does not increase as the stabilizing structure collapses is suggested by Dunn and illustrated in Fig. 20A.
As observed by looking at the above concave hexagon cells (of the Dunn and the present invention) there are only a limited number of ways to modify the Dunn concave hexagon cell with the reasonable expectation of success of optimizing collapse of the stabilizing structure as taught by Dunn in para [0094] and [0114].  It would have been obvious to try substituting the top sidewalls of the Dunn concave hexagon cells to be identical to the bottom sidewalls so that both ends of the Dunn concave hexagon cell have angles greater than 180 degrees with a reasonable expectation of success that the KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Alternatively, it would have been obvious to modify the concave hexagon cell of Dunn, illustrated above, by simply substituting the top side walls of Dunn with the known elements of the bottom sidewalls so that both ends of the Dunn concave hexagon cell have angles greater than 180 degrees to obtain the predictable results of collapse of the stabilizing structure under negative pressure as taught by Dunn above and illustrated in Fig. 20.  MPEP 2141, Section III, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

 Regarding claim 26, dependent from Claim 25, Dunn discloses wherein at least one of the cells is defined by two straight walls aligned in parallel fashion along the y-direction and four side walls along the x- direction, wherein side walls connect the two straight walls (as illustrated in Fig. 11B). 
Dunn is implies, but is silent regarding the claim limitation wherein at least two side walls form an inner angle greater than 180 degrees.  Claim 26 is dependent from claim 25 explaining why the claim limitation wherein at least two side walls form an inner angle greater than 180 degrees is obvious.
 


Regarding claim 30, dependent from claim 1, Dunn teaches the claim limitation wherein the length of the stabilizing structure in the y-direction decreases as the stabilization structure collapse (Fig. 12 illustrates a stabilizing structure wherein the length of the stabilizing structure in the y-direction decreases as the stabilization structure collapses. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn (WO 2014014871 A1), in view of Anderson (US2005/0142331 A1) as evidenced by Wikipedia’s definition of Poisson ratio.
Regarding claim 29, dependent from claim 23, Dunn is silent regarding the claim limitation wherein all cells of the at least one row and all adjacent cells in adjacent rows have a concave-hexagon shape comprising two parallel sides and two internal angles greater than 180 degrees.
However, Anderson teaches nonwovens having relatively low Poisson ratio that are used in surgical drapes, bandages, and the like (Title and para [0015]).  Anderson specifically teaches incorporating a pattern into a web to produce a material with relatively low Poisson ratio.  Please see Figs. 5 and 10 illustrating adjacent cells in adjacent rows having a concave-hexagon shape comprising two parallel sides and two internal angles greater than 180.  Annotated Fig. 5 is illustrated below, as an example, showing wherein the at least one row of the plurality of rows are aligned in the x-direction relative to each other and wherein the at least one row is staggered relative to rows adjacent to the at 

    PNG
    media_image7.png
    529
    617
    media_image7.png
    Greyscale


The Wikipedia definition of Poisson’s ration states “In materials science and solid mechanics, Poisson’s ratio (nu) is a ratio of the Poisson effect, the deformation (expansion or contraction) of a material in directions perpendicular to the specific direction of loading.  The value of Poisson’s ratio is the negative of the ratio of transverse strain to axial strain.  For small values of the changes, nu is the amount of transversal elongation divided by the amount of axial compression.  Most materials have Poisson’s ratio values ranging between 0.0 and 0.5.  Soft materials, such as rubber, where the bulk modulus is much higher than the shear modulus, Poisson’s ratio is near 0.5.  For open-cell polymer foams, Poisson’s ratio is near zero, since the cells tend to collapse in compression.  The structures taught by Anderson have relatively low Poisson ration (Abstract) and tend to collapse in compression, and solves a problem of how to optimize the collapse of a structure (based on the Poisson’s ratio of geometric cells), such as optimizing the collapse of a stabilizing structure placed under negative pressure for specific types of wounds.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the .

Response to Arguments
Applicant's arguments filed October 25, 2021, (REPLY) have been fully considered but they are not persuasive. Applicant’s amendment necessitated the claim rejections to be updated.  Applicant has prepared arguments rebutting rejections for claims 1 and 23 in the REPLY.
Regarding claim 1, on the bottom of page 7, of the REPLY, Applicant states “the Office Action admits that Dunn fails to teach at least the concave-hexagon shape [cell] as claimed.”   The examiner states on page 8, of the Final Office action dated May 25, 2021, (FOA)and above “Dunn implies, but is silent, regarding the claim limitation “of a cell having two internal angles greater than 180 degrees.”  The examiner made a 103 rejection against claim 1 and describes why modifying the stabilizing structure of Dunn such that a cell has two internal angles greater than 180 degrees is obvious, as stated above, and in the FOA.
On page 7 continuing to the top of page 9 of the REPLY, the Applicant asserts Anderson against the claim 1 rejection.  However, Anderson is not a prior art reference cited against claim 1 so any assertion made involving Anderson disputing the claim 1 rejection is non-persuasive. 
As stated above, and in the FOA, Dunn teaches that the cells of a stabilizing structure “may be tailored to the desired characteristics (e.g. resilience and ease of collapse) for optimal wound closure and healing.”  Each wound requires a specific stabilizing structure having a specific size, shape, resilience, and collapse rate.  Dunn teaches the elements of the stabilizing structure that may be modified to tailor a stabilizing structure to a particular wound type and size.  Applicant included this 
Applicant’s arguments to claim 23 are moot based on further searching by the examiner who discovered more pertinent art that has been cited against claim 23.  Claim 23 does not claim a stabilizing structure having cells that are concave-hexagon shaped and consequently is anticipated by the stabilizing structure illustrated in Fig. 12 of Dunn.
Applicant did not rebut the rejections of the dependent claims.  Consequently, these rejections are maintained.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        

/PHILIP R WIEST/Primary Examiner, Art Unit 3781